DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of Group I invention filed on 11 February 2022 is acknowledged.  
Applicant's species election of SEQ ID NO:1252 filed on 11 February 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Currently, claims 1, 3, 7, 9, 11-15, 18, 22-24, 26, 30 and 40-44 are pending, and claims 1, 3, 7, 9, 11-15, 18, 22-24, 26, 30 and 40-42 are under consideration. Claims 43 and 44 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 12/9/2019 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application is a national stage entry (371) of PCT/EP2018/058448 with the international filing date of 04/03/2018, which is acknowledged.  

Claims
Claims 1, 3, 7, 9, 11-15, 18, 22-24, 26, 30 and 40-42 are objected to for the following reasons, appropriate correction is required for each item:
Claim 1 recites “IL-1R-I binding polypeptide, …”; the following is suggested: “An IL-1R-I binding polypeptide, …” (add an article).  Same amendment is suggested for claims 18, 30 and 40 (“A” or “An”).
Claim 3 recites “IL-1R-I binding polypeptide according to claim 1, …”; the following is suggested: “The IL-1R-I binding polypeptide according to claim 1, …”, since it is a dependent claim.  Same amendment is suggested for claims 7, 9, 11-15, 22-24, 26 and 41 and 42.  
Claim 9 is further objected to for the recitation “xix) …; xx) …; xxi) …; and xxii) …” because it is unclear how such numbering is created.  The following is suggested: for example, “1)”, “2)” …; or “a)”, “b)” …. .  The claim is further objected to for “an IL-1R-I binding motif as defined in claim 1” in lines 4-5 and 9; the following is suggested: “the IL-1R-I binding polypeptide according to claim 1”, since it is a dependent claim.  Same amendment is suggested for claims 18 and 30.
Claim 11 is further objected to for the recitation "wherein sequence xix) or xxi) corresponds to the sequence from position 1 to position 58 in a sequence selected from …"; the following is suggested: “"wherein sequence xix) or xxi) comprises a sequence selected from …", since all sequences only have 58 amino acids.  Same amendment is suggested for claims 12 and 13.
Claim 22 is further objected to for the recitation “wherein said desired biological activity is an in vivo half-life increasing activity such that said second moiety increases in vivo half-life of the fusion protein or conjugate” because it is redundant.  The following is suggested: “wherein said desired biological activity is to increase in vivo half-life of the IL-1R-I binding polypeptide”.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7, 9, 11-15, 18, 22-24, 26, 30 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the recitation “wherein, independently from each other” because it is unclear what “independently from each other” is meant here, for example, does it mean that all Xs are not related (does not seem making sense), or only one substitution is defined at a time, or something else, and why it is needed?  The metes and bounds of the claim, therefore, cannot be determined.  Deleting “independently from each other” is suggested.  The claim is further indefinite and confusing for the recitation “defined in i) provided that X5 is I or V” in last line because it is unclear what “X5 is I or V” is meant or indicating or why “X5 is I or V” is needed here, since such is already defined in i) and is the same as that in i).  For example, does it indicate that the rest of Xs in i) do not have to be the same as those defined in i), or some Xs in i) can remain undefined, something else?  The metes and bounds of the claim, therefore, cannot be determined.  Claim 40 is similarly indefinite for the recitation “X5 is I or V”.
Claim 3 is indefinite for the recitation “wherein sequence i) fulfills at least five, such as at least six, at least seven, at least eight, at least nine or all of the ten conditions I-X” in lines 2-3 because 1) such seems indicating that not all Xs recited in i) of claim 1 are required to be specifically defined, which does not seem to be the case in claim 1 (though such is unclear as discussed above); and 2) it is unclear whether the limitations following "such as" are part of the claimed invention (see MPEP § 2173.05(d); and why “such as at least six, at least seven, at least eight, at least nine or all of the ten conditions I-X” is needed here after “at least five”.  Claims 11-15, 24, 26 and 40-42 are similarly indefinite (“such as”).
	Claim 7 is indefinite for the recitation “wherein said IL-1R-I binding motif forms part of a three-helix bundle protein domain, wherein said IL-1R-I binding motif preferably essentially forms part of two helices with an interconnecting loop, within said three-helix bundle protein domain” because it is unclear what “preferably essentially forms part of two helices” is meant and why there is a preferred embodiment since the sequence is defined and would determine the structure.  In addition, the preference leads to confusion over the intended scope of the claim, thus, the metes and bounds of the claim, therefore, cannot be determined.  Cancelation of the claim is suggested as it does not in any way further limit claim 1, from claim 7 is dependent.  
Claim 9 is indefinite and confusing for the recitation “xx) an amino acid sequence which in the sequences flanking the BM has at least 89% identity to the sequence defined in xix); … …; and xxii) an amino acid sequence which in the sequences flanking the BM has at least 89% identity to the sequence defined in xxi)” because it is unclear what it is meant.  For example, there are two fragments or sequences flanking the BM; and the (compared) sequence defined in xix) or xxii) seems the entire sequence of SEQ ID NO:1721 or 1709; thus, it is unclear how such % is calculated.  The metes and bounds of the claim, therefore, cannot be determined.  
Claim 14 is further indefinite for the recitation “which is capable of blocking the interaction of IL-1R-I with IL-1” because it seems indicating that certain conditions may be required for said activity of “blocking the interaction of IL-1R-I with IL-1” to happen?  The metes and bounds of the claim, therefore, cannot be determined.  “Which blocks …” is suggested.  Claim 15 is similarly indefinite.
Claim 30 recites the limitation "fusion protein, or conjugate according to claim 1". There is insufficient antecedent basis for this limitation in the claim.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1, 3, 7, 9, 14, 15, 18, 22-24, 30 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 3, 7, 9, 14, 15, 18, 22-24, 30 and 40 encompass an IL-1R-I binding polypeptide comprising an IL-1R-I binding motif BM, and a fusion protein or conjugate, and a composition or medicament thereof, wherein the BM is defined by a consensus amino acid sequence (SEQ ID NO:1686) (claims 1, 3 and 9, for example), which comprises about 50% Xs (14/29 residues), and each X can be substituted by one of several amino acids (up to 14 (X11, for example)).  Thus, the claims encompass a close to infinite number of IL-1R-I binding polypeptides due to numerous possible permutations and combinations of the amino acid substitutions among the 14 Xs.  In addition, claim 1 also recites 93% variants of SEQ ID NO:1686, which could be about additional 2 Xs, with a total of 16 Xs (out of 29 residues); claim 9 further recites 89% variants of the consensus sequences (SEQ ID NO:1721 and 1709) flanking the BM; and claim 40 further recites 96% variants of any of the specific sequences of SEQ ID NO: 1-1632 and 1679, requiring only that X5 is I or V.  However, while the specification teaches about 1650 IL-1R-I binding polypeptides (Z variants) derived from a library of random variants of protein Z having 58 amino acid residues (scaffold), they do not seem to close to be representative of the infinite numbers of the broad genus claimed because of the following: 1) no variants that seem to comprise 50% sequence variation each from each other in the BM; 2) all variants seem to share the same residue at certain X positions; 3) no 89% or any % variant thereof is ever disclosed; 4) all variants comprise 58 residues, and no indication that BM alone (29 residues) would be sufficient for IL-1R-I binding; and 5) the variants seem to comprise one of the two N- and C- terminal sequences, i.e., N- and C- terminal sequences as shown in SEQ ID NO: 1721 and 1709, respectively.  There is no % variants of SEQ ID NO:1686 (already a BM consensus sequence) or SEQ ID NO: 1721 and 1709 or SEQ ID NO: 1-1632 and 1679 meeting the limitations of the claims were ever identified or particularly described in the specification.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (such as complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed correlation between function and structure); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art; or any combination thereof.  In this case, the factors present are actual reduction to practice, a partial structure of the claimed polypeptides (Xs or %), and functional characteristic: binds to IL-1R-I.  Although the specification discloses about 1650 variants, they seem to share significant structural features (discussed above).  Further, the fact that all variants share the same N- and C- terminal sequences indicates that theses sequences may be important to maintaining the functional structure of the polypeptide; and specification does not teach which said % of the sequences can be further varied while retaining the ability of the polypeptide to bind IL-1R-I.  Furthermore, given the smaller size of the polypeptide (29 residue (BM), or up to 58 residues), it would be less predictable as to how any additional variation in sequence would affect the functional activity of the polypeptide.  Thus, with the exception of the polypeptides of SEQ ID NO: 1-1632 and 1679, the skilled artisan cannot envision the detailed chemical structure of the broad genus of the polypeptides variants, therefore, conception is not achieved regardless of the complexity or simplicity of the method of making a polypeptide or a % variant thereof; and would not conclude that the specification has provided adequate written description of the claimed genus, especially in view of the extremely broad genus claimed and the shared structural natures among the Z variants disclosed.  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, only the specific IL-1R-I binding polypeptides comprising any of SEQ ID NO: 1-1632 and 1679, but not the full breadth of the claims (polypeptides comprising the consensus sequence of SEQ ID NO:1686 and % variant thereof (claim 1, for example); % variants of SEQ ID NO: 1721 and 1709 (claim 9, for example); % variants of any of SEQ ID NO: 1-1632 and 1679 (claim 40, for example)), meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/4/22